               Case 19-11626-KG   Doc 199-1   Filed 08/16/19   Page 1 of 5



                                     EXHIBIT A




DOCS_DE:224996.1
                   Case 19-11626-KG            Doc 199-1         Filed 08/16/19         Page 2 of 5



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                            )
    In re:                                                                  )   Chapter 11
                                                                            )
                                        1
    PES HOLDINGS, LLC, et al.,                                              )   Case No. 19-11626 (KG)
                                                                            )
                                       Debtors.                             )   (Jointly Administered)
                                                                            )
                                                                            )   Re: Docket No. 5, 80, & 84

                      FINAL ORDER (I) AUTHORIZING THE
                    DEBTORS TO PAY CERTAIN PREPETITION
        CLAIMS OF CRITICAL VENDORS AND (II) GRANTING RELATED RELIEF

                                                  2
             Upon the motion (the “Motion”) of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of a final order (this “Final Order”) (a) authorizing

the Debtors to pay certain prepetition Critical Vendor Claims in an amount not to exceed the

Critical Vendors Final Order Cap absent further order of the Court, and (b) granting related relief,

all as more fully set forth in the Motion, and upon the First Day Declaration; and this Court having

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing

Order; and that this Court may enter a final order consistent with Article III of the United States

Constitution; and this Court having found that venue of this proceeding and the Motion in this

district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the

Debtors’ notice of the Motion and opportunity for a hearing on the Motion were appropriate under




1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: PES Holdings, LLC (8157); North Yard GP, LLC (5458); North Yard Logistics, L.P. (5952); PES
      Administrative Services, LLC (3022); PES Energy Inc. (0661); PES Intermediate, LLC (0074); PES Ultimate
      Holdings, LLC (6061); and Philadelphia Energy Solutions Refining and Marketing LLC (9574). The Debtors’
      service address is: 1735 Market Street, Philadelphia, Pennsylvania 19103.
2     Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.
              Case 19-11626-KG         Doc 199-1      Filed 08/16/19     Page 3 of 5



the circumstances and no other notice need be provided; and this Court having reviewed the

Motion and having heard the statements in support of the relief requested therein at a hearing

before this Court (the “Hearing”); and this Court having determined that the legal and factual bases

set forth in the Motion and at the Hearing establish just cause for the relief granted herein; and

upon all of the proceedings had before this Court; and after due deliberation and sufficient cause

appearing therefor, it is HEREBY ORDERED THAT:

       1.      The Motion is granted as set forth herein on a final basis.

       2.      The Debtors are authorized to pay or honor prepetition Critical Vendors Claims in

an aggregate amount not to exceed $35.4 million (the “Critical Vendors Final Order Cap”) on a

final basis absent further order of the Court.

       3.      The Debtors are authorized to pay or honor prepetition claims of vendors who may

assert a lien, attempt to take possession of the Debtors’ property, and/or bar the Debtors’ access to

certain materials and goods stored with such vendors (collectively, the “Lienholder Claims”) on a

final basis absent further order of the Court.

       4.      The Debtors are authorized, in their reasonable business judgment, to pay Critical

Vendor Claims and Lienholder Claims, in whole or in part, subject to the Critical Vendors Final

Order Cap, upon such terms and in the manner provided in this Final Order; provided that if any

party accepts payment hereunder and does not continue supplying goods or services to the Debtors

in accordance with trade terms at least as favorable to the Debtors as those practices and programs

(including credit limits, pricing, cash discounts, timing of payments, allowances, product mix,

availability, and other programs) in place in the 120 days immediately prior to the Petition Date,

then: (a) any payment on account of a prepetition claim received by such party shall be deemed,

in the Debtors’ sole discretion, an improper postpetition transfer and, the Debtors reserve their




                                                 2
              Case 19-11626-KG         Doc 199-1      Filed 08/16/19      Page 4 of 5



right to recover such postpetition payment; (b) upon recovery by the Debtors, any prepetition claim

of such party shall be reinstated as if the payment had not been made; and (c) if there exists an

outstanding postpetition balance due from the Debtors to such party, the Debtors may elect to

recharacterize and apply any payment made pursuant to the relief requested by the Motion to such

outstanding postpetition balance and such supplier or vendor will be required to repay to the

Debtors such paid amounts that exceed the postpetition obligations then outstanding without the

right of any setoffs, claims, provisions for payment of any claims, or otherwise. The Debtors shall

provide a copy of this Final Order to the applicable party prior to such party’s acceptance of any

payment hereunder. Any party that accepts payment from the Debtors on account of a Critical

Vendor Claim or a Lienholder Claim shall be deemed to have agreed to the terms and provisions

of this Final Order.

       5.      Notwithstanding the relief granted in this Final Order and any actions taken

pursuant to such relief, nothing in this Final Order shall be deemed: (a) an admission as to the

validity of any prepetition claim against a Debtor entity; (b) a waiver of the Debtors’ or any other

party in interest’s rights to dispute any prepetition claim on any grounds; (c) a promise or

requirement to pay a prepetition claim; (d) an implication or admission that any particular claim is

of a type specified or defined in the Motion or in this Final Order; (e) a request or authorization to

assume any prepetition agreement, contract, or lease pursuant to section 365 of the Bankruptcy

Code; or (f) a waiver of the Debtors’ or any other party in interest’s rights under the Bankruptcy

Code or any other applicable law.

       6.      The banks and financial institutions on which checks were drawn or electronic

payment requests made in payment of the prepetition obligations approved herein are authorized

to receive, process, honor, and pay all such checks and electronic payment requests when presented




                                                  3
             Case 19-11626-KG         Doc 199-1      Filed 08/16/19     Page 5 of 5



for payment, and all such banks and financial institutions are authorized to rely on the Debtors’

designation of any particular check or electronic payment request as approved by this Final Order.

       7.      The Debtors are authorized to issue postpetition checks, or to effect postpetition

fund transfer requests, in replacement of any checks or fund transfer requests that are dishonored

as a consequence of these chapter 11 cases with respect to prepetition amounts owed in connection

with any Critical Vendor Claims or Lienholder Claims.

       8.      Notwithstanding anything to the contrary in this Final Order, any payment made,

or authorization contained, hereunder, shall be subject to the requirements imposed on the Debtors

under any order of this Court approving the debtor in possession financing facility and use of cash

collateral (the “DIP Order”). In the event of any inconsistency between the terms of this Final

Order and the DIP Order, the terms of the DIP Order shall govern.

       9.      Notice of the Motion as provided therein shall be deemed good and sufficient notice

of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local Rules are satisfied

by such notice.

       10.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Final

Order are immediately effective and enforceable upon its entry.

       11.     The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Final Order in accordance with the Motion.

       12.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Final Order.

 Dated: __________, 2019
 Wilmington, Delaware                  THE HONORABLE KEVIN GROSS
                                       UNITED STATES BANKRUPTCY JUDGE




                                                 4
